DETAILED ACTION
This is the first Office Action on the merits based on the 17/355,593 application filed on 06/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the belt drive mechanisms, hydraulic mechanism, a cell phone charging port, an audio input port, a multi-media input port, a built-in led display, a speaker, a camera, at least one sensor, a vibration mechanism, a heating mechanism, a pair of wireless virtual reality glasses, a beverage cooler, a speaker or audio outlet, and a controller must be shown or the features canceled from the claims.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1 Line 11, the limitation “the same plane” should be “a same plane”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 

The claim limitation “vibration mechanism” present in claim 17 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “mechanism” for performing the claimed function;
b) The term “mechanism” is modified by the functional language “vibration”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “vibration mechanism” present in claim 17, there are no definitive examples given in the specification of a “vibration mechanism”. The Office will interpret the vibration mechanism broadly to be any type vibration structure.
 
 

The claim limitation “heating mechanism” present in claim 17 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “mechanism” for performing the claimed function;
b) The term “mechanism” is modified by the functional language “heating”;

With the invocation of 35 U.S.C. 112(f) to the claim limitation “heating mechanism” present in claim 17, there are no definitive examples given in the specification of a “heating mechanism”. The Office will interpret the heating mechanism broadly to be any type heating structure.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 17 recites the limitation “vibration mechanism” in line 2. The limitation renders the claim indefinite because it is unclear what the structure of the vibration mechanism is as 

Claim 17 recites the limitation “heating mechanism” in line 2. The limitation renders the claim indefinite because it is unclear what the structure of the heating mechanism is as there is no definite example provided in the specification of the application. The Office will interpret the heating mechanism broadly to be any type of heating structure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 2, 6-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potts (US Patent No. 5,256,117).

    PNG
    media_image1.png
    790
    520
    media_image1.png
    Greyscale



Regarding claim 1, Potts discloses a climber exercise machine (Exercise machine 10; Figure 1), comprising: A frame (Upright member 32; Figure 1) connected to a base (Base 12; Figure 1) through a base connection (First and second crossbars 38a, 38b connected together by a longitudinal bar 38c; Figure 1); a right handle (Right handle 20; Figure 1) and a left handle (Left handle 18; Figure 1) connected to the frame (Upright member 32; Figure 1), the right handle (Right handle 20; Figure 1) moving within a first range of motion (The right handle moves in two positions of a range; Col. 4 Lines 36-39 “The power stroke direction of the handles 18, 20 is the direction from the upper position 108, as shown in FIG. 3 in phantom lines, to the lower position 110.”), the left handle (Left handle 18; Figure 1) moving within a second range of motion (The Left handle moves in two positions of a range; Col. 4 Lines 36-39 “The power stroke direction of the handles 18, 20 is the direction from the upper position 108, as shown in FIG. 3 in phantom lines, to the lower position 110); a right pedal (Pedal 16; Figure 1) and a left pedal (Pedal 14; Figure 1) being connected to the frame (Upright member 32; Figure 1), the right pedal (Pedal 16; Figure 1) moving within a third range of motion (Right pedal 16 moves from position 54 to position 54 as depicted in Figure 3), the left pedal (Pedal 14; Figure 1) moving within a fourth range of motion (Left pedal 16 moves from position 54 to position 54 as depicted in Figure 3); the right handle (Right handle 20; Figure 1), the left handle (Left handle 18; Figure 1), the right pedal (Pedal 16; Figure 1), and the left pedal (Pedal 14; Figure 1) movable generally in the same plane (The left/right handles and pedals move on the same upright vertical plane), wherein an angle (Col. 2 Lines 63-64 “The frame 14 is positioned at a desired angle .alpha. by a pair of braces 16 and 18 which are also pivoted to the base 12.”), other means of transmitting motion can be used such as using belts and pulleys in place of chains and sprockets…”; Col. 1 Lines 25-31 “Preferably, left and right movable handles are provided which operate independently, i.e. such that motion of one handle is not invariably accompanied by motion of the other handle. Similarly, the left and right pedals are independent of each other and independent of the handles”; Col. 4 lines 54-68 “The transmission of motion during power strokes of the handles 18, 20 is independent in the sense that motion of one of the handles is not necessarily accompanied by motion of the other handle. Thus, an exerciser can, if desired, exercise moving only one of the two handles or may exercise moving the two handles in different rhythms or different arc lengths. Similarly, power stroke motion of the pedals 14, 16 are independent in the sense that motion of one pedal is not necessarily accompanied by motion of the other pedal. In the preferred embodiment, the handles 18, 20 and pedals 14, 16 are independent in the sense that motion of any one of the handles 18, 20 or pedals 14, 16 is not necessarily accompanied by motion of any of the other of the handles 18, 20 and pedals 14, 16.”) 
    PNG
    media_image2.png
    747
    525
    media_image2.png
    Greyscale


Regarding claim 2, Potts discloses the motion of the left handle (Left handle 18; Figure 1) and the right handle (Right handle 20; Figure 1) and the left pedal (Pedal 14; Figure 1) and the right pedal (Pedal 16; Figure 1) are facilitated by one or more belt drive mechanisms. (The range values can be different from each other as the pedals and handles can all work independently from each other and can move in differing ranges; Col. 1 Lines 25-31 “Preferably, left and right movable handles are provided which operate independently, i.e. such that motion of one handle is not invariably accompanied by motion of the other handle. Similarly, the left and right pedals are independent of each other and independent of the handles”; Col. 4 lines 54-The transmission of motion during power strokes of the handles 18, 20 is independent in the sense that motion of one of the handles is not necessarily accompanied by motion of the other handle. Thus, an exerciser can, if desired, exercise moving only one of the two handles or may exercise moving the two handles in different rhythms or different arc lengths. Similarly, power stroke motion of the pedals 14, 16 are independent in the sense that motion of one pedal is not necessarily accompanied by motion of the other pedal. In the preferred embodiment, the handles 18, 20 and pedals 14, 16 are independent in the sense that motion of any one of the handles 18, 20 or pedals 14, 16 is not necessarily accompanied by motion of any of the other of the handles 18, 20 and pedals 14, 16.”)

Regarding claim 6, Potts discloses the machine (Exercise machine 10; Figure 1) is configured for upper body workout when the third range of motion and the fourth range of motion are set to zero (The left and right pedals work independently from the right and left handles meaning the user may provide no motion to the pedals while working out the top half of the body by providing motion to the handles) , and wherein the machine is configured for lower body workout when the first range of motion and the second range of motion are set to zero. (The left and right pedals work independently from the right and left handles meaning the user may provide no motion to the handles while working out the top bottom half of the body by providing motion to the pedals; Col. 1 Lines 25-31 “Preferably, left and right movable handles are provided which operate independently, i.e. such that motion of one handle is not invariably accompanied by motion of the other handle. Similarly, the left and right pedals are independent of each other and independent of the handles”)

Regarding claim 7, Potts discloses each of the first range of motion, the second range of motion, the third range of motion, and the fourth range of motion has a range value different from the other three range values. (The range values can be different from each other as the pedals and handles can all work independently from each other and can move in differing ranges; Col. 1 Lines 25-31 “Preferably, left and right movable handles are provided which operate independently, i.e. such that motion of one handle is not invariably accompanied by motion of the other handle. Similarly, the left and right pedals are independent of each other and independent of the handles”; Col. 4 lines 54-68 “The transmission of motion during power strokes of the handles 18, 20 is independent in the sense that motion of one of the handles is not necessarily accompanied by motion of the other handle. Thus, an exerciser can, if desired, exercise moving only one of the two handles or may exercise moving the two handles in different rhythms or different arc lengths. Similarly, power stroke motion of the pedals 14, 16 are independent in the sense that motion of one pedal is not necessarily accompanied by motion of the other pedal. In the preferred embodiment, the handles 18, 20 and pedals 14, 16 are independent in the sense that motion of any one of the handles 18, 20 or pedals 14, 16 is not necessarily accompanied by motion of any of the other of the handles 18, 20 and pedals 14, 16.”)

Regarding claim 8, Potts discloses each of the first range of motion, the second range of motion, the third range of motion, and the fourth range of motion is supported by a respective dedicated belt drive mechanism. (The range values can be different from each other as the Preferably, left and right movable handles are provided which operate independently, i.e. such that motion of one handle is not invariably accompanied by motion of the other handle. Similarly, the left and right pedals are independent of each other and independent of the handles”; Col. 4 lines 54-68 “The transmission of motion during power strokes of the handles 18, 20 is independent in the sense that motion of one of the handles is not necessarily accompanied by motion of the other handle. Thus, an exerciser can, if desired, exercise moving only one of the two handles or may exercise moving the two handles in different rhythms or different arc lengths. Similarly, power stroke motion of the pedals 14, 16 are independent in the sense that motion of one pedal is not necessarily accompanied by motion of the other pedal. In the preferred embodiment, the handles 18, 20 and pedals 14, 16 are independent in the sense that motion of any one of the handles 18, 20 or pedals 14, 16 is not necessarily accompanied by motion of any of the other of the handles 18, 20 and pedals 14, 16.”)
Regarding claim 9, Potts a resistance level to each of the first range of motion, the second range of motion, the third range of motion, and the fourth range of motion is configured to be set to four different values (The range values can be different from each other as the pedals and handles can all work independently from each other and can move in differing ranges; See Figure 5 for the sprockets that connect to different belt drives 96, 98, 100, 102, 104; Col. 1 Lines 25-31 “Preferably, left and right movable handles are provided which operate independently, i.e. such that motion of one handle is not invariably accompanied by motion of the other handle. Similarly, the left and right pedals are independent of each other and independent of the handles”; Col. 4 lines 54-68 “The transmission of motion during power strokes of the handles 18, 20 is independent in the sense that motion of one of the handles is not necessarily accompanied by motion of the other handle. Thus, an exerciser can, if desired, exercise moving only one of the two handles or may exercise moving the two handles in different rhythms or different arc lengths. Similarly, power stroke motion of the pedals 14, 16 are independent in the sense that motion of one pedal is not necessarily accompanied by motion of the other pedal. In the preferred embodiment, the handles 18, 20 and pedals 14, 16 are independent in the sense that motion of any one of the handles 18, 20 or pedals 14, 16 is not necessarily accompanied by motion of any of the other of the handles 18, 20 and pedals 14, 16.”)
Regarding claim 10, Potts discloses the workout intensity levels comprising a novice level, an intermediate level, an advanced level, and an expert level. A variety of intenstive workouts can be selected as the resistance of the device is variable; Col. 5 Lines 65-68; Col. 6 Lines 1-3 “For example, the user may select the desired intensity of exercise, such as a desired number of calories per minute or a desired equivalent rate of climb in feet per minute, and a desired duration of exercise. In one embodiment, the user can select a variable exercise regime, such as a regime in which the intensity of exercise varies during the exercise. In one embodiment, the user inputs his or her body weight, e.g. for use by the processor in calculating calories expended. The user then inputs a command to begin the exercise.”)

Regarding claim 11, Potts discloses two retractable handles (Left and right handles 16,18; Figure 1) wherein the retractable handles (Left and right handles 16,18; Figure 1) are fixedly positioned about the frame (Upright member 32; Figure 1) such that the retractable handles do not include a range of motion (The handles are retractable to and from the device and able to be placed in a positon where the handles are not in use with no range of motion of the handles is applicable)

Regarding claim 12, Potts discloses the machine further comprises a controller (I/O Console 34; Figure 1) configured for storing data in cloud, the data related to one or more of: a heart rate, a body temperature, an average rate of speed, and an endurance of a user (The device can be programmed to challenge the user to the amount of MET rate or calorie expenditure the user desires to challenge their endurance; Col. 8 Lines 21-25  “Because the apparatus can be programmed to accept input of a desired simulated climb rate, MET rate or calorie expenditure, the subjectively-perceived effort for a given programmed exercise rate will be substantially the same on any such machine.”)

Regarding claim 14, Potts discloses machine is further configured to provide an ability to move each of the hands and legs in a different motion relative to remaining of the hands and legs. (The range values can be different from each other as the pedals and handles can all work independently from each other and can move in differing ranges; See Figure 5 for the sprockets that connect to different belt drives 96, 98, 100, 102, 104; Col. 1 Lines 25-31 “Preferably, left and right movable handles are provided which operate independently, i.e. such that motion of one handle is not invariably accompanied by motion of the other handle. Similarly, the left and right pedals are independent of each other and independent of the handles”; Col. 4 lines 54-68 “The transmission of motion during power strokes of the handles 18, 20 is independent in the sense that motion of one of the handles is not necessarily accompanied by motion of the other handle. Thus, an exerciser can, if desired, exercise moving only one of the two handles or may exercise moving the two handles in different rhythms or different arc lengths. Similarly, power stroke motion of the pedals 14, 16 are independent in the sense that motion of one pedal is not necessarily accompanied by motion of the other pedal. In the preferred embodiment, the handles 18, 20 and pedals 14, 16 are independent in the sense that motion of any one of the handles 18, 20 or pedals 14, 16 is not necessarily accompanied by motion of any of the other of the handles 18, 20 and pedals 14, 16.”)

Regarding claim 15, Potts discloses the machine further comprises one or more of: a cell phone charging port, an audio input port, a multi-media input port, a built-in led display (Display 127; Figure 1), a speaker and a camera.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Potts (US Patent No. 5,256,117) in view of Charnitski (US Patent No. 5492515). 

Regarding claim 16, Potts discloses the machine (Exercise machine 10; Figure 1).
Potts does not disclose at least one sensor for sensing one or more of: a highest reach of each handle, a lowest reach of each handle, a highest reach of each pedal, and a lowest reach of each pedal.

    PNG
    media_image3.png
    778
    708
    media_image3.png
    Greyscale

Charnitski teaches at least one sensor for sensing one or more of: a highest reach of each handle, a lowest reach of each handle, a highest reach of each pedal, and a lowest reach of each pedal. (The sensor of Charnitski can detect the range of motion of each of the pedals and handles using an infrared sensor; Col. 5 Lines 52-65 “The controller 62 may be connected by a wire 72 or other communication means to a sensor (not shown) located proximate the upper end 76 of the exercise machine 10. The sensor may be covered by a cap 78 and the sensor preferably includes an encoded disk with an infrared reader to provide information to the processor 68. This information allows the processor 68 to calculate information such as the speed of climbing, range of motion, work done and calories expended by the user.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Potts to have an infrared sensor of Charnitski to display the information of the range of motion of the handles/pedals on the display so the user can interpret the information to better understand the user’s exercise.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Potts (US Patent No. 5,256,117) in view of Dalmia (US Patent No. 2019/0232106). 

	Regarding claim 17, Potts discloses each pedals (113 and 114; Figure 1)
Potts does not disclose the machine further comprises one or more of: a vibration mechanism for vibrating each pedal, and a heating mechanism for heating each pedal.
Dalmia teaches an analogous elliptical exercise machine comprising electronic components that can be attached to pedals to heat and vibrate the pedals. (Paragraph [0072] “Electronic components 102-2 may optionally include a heating assembly 102-2j and/or vibration assembly 102-2k. Heating assembly 102-2j may include the proper wiring and heating elements to heat the footpad /pedals 102-1 a while a user exercises. Vibration assembly 102-2k may incorporate the proper wiring and electronics to cause the vibration (mechanical) components to vibrate in the footpad /pedals 102-1a of the elliptical trainer.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pedals of Potts to vibrate and heat as the pedals of Dalmia to provide the user with pedals that can improve stimulation of the muscles of the foot area of the user during exercise using electrical and vibrating stimulation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Potts (US Patent No. 5,256,117) in view of Sun (US Patent Pub. No. 2018/0207485).

Regarding claim 18, Potts discloses a climber exercise machine (See Figure 1 above)
Potts does not disclose the machine further comprises a pair of wireless virtual reality glasses for simulating a predetermined external location as selected by a user.

    PNG
    media_image4.png
    425
    584
    media_image4.png
    Greyscale

Sun teaches an analogous pedaled exercise machine (1; Figure 1) further comprises a pair of wireless virtual reality glasses (Virtual reality glasses 3; Figure 2) for simulating a predetermined external location as selected by a user.  (Paragraph [0052] “In some embodiments, the exercise equipment assembly 0 further includes a virtual reality device 03. Examples of virtual reality devices include, but are not limited to, a virtual reality headset, a virtual reality helmet, and virtual reality glasses. As shown in FIG. 2, the virtual reality device 03 may be virtual reality glasses. The virtual reality device 03 is in communicatively connection with the terminal device 02.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise machine of Potts to have the virtual reality glasses of Sun in order for the user to enjoy the outdoor exercising fun while staying indoors. (Paragraph [0089] of Sun)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Potts (US Patent No. 5,256,117) in view of Chiang (US Patent Pub. No. 2018/0056111).
Regarding claim 19, Potts discloses the frame. (Exercise apparatus 10; Figure 1)
Potts does not disclose the machine further comprises a beverage cooler built into the frame.

    PNG
    media_image5.png
    745
    547
    media_image5.png
    Greyscale

Chiang teaches the machine (10; Figure 1) further comprises a beverage cooler (80 and 82; Figure 3; The temperature changing device 82 can be used as a water cooler as described in Para. [0034] as a user is capable of placing a beverage on the plate and allow the cooling effect to cool the drink) built into the frame (The temperature changing device can be attached to the frame along rail 36 to add the addition of a water cooler onto the frame ; 20; Figure 3; Paragraph [0034] Lines 1-7 “Referring to FIG. 2 and FIG. 3, the exercise apparatus 10 further comprises a temperature changing device 82 such as an electric heating device for converting electrical energy into heat energy, a cooler/heater device by application of thermoelectric material or thermoelectric chips, heat pump, radiant heater, convection heater, fan heater, immersion heater, electromagnetic heater, water cooler, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Potts to have the water cooler of Chiang to keep cold beverages for a user to stay hydrated.


Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potts (US Patent No. 5,256,117) in view of Corbalis (US Patent No. 8,801,578).

Regarding claim 4, Potts discloses a computer- controlled module. (I/O console 34; Figure 1) that can control resistance (Col. 5 Lines 15-19 “A controller, which is preferably the keyboard microprocessor 122, is connected to the alternator 116 by a cable 124 for receiving signals from the alternator 116 and for providing a selectable resistance load to the alternator 116.”)
Potts does not disclose a resistance level to the motion of each of each of the left handle, the right handle, the left pedal and the right pedal is adjustable by a computer- controlled module.

    PNG
    media_image6.png
    492
    666
    media_image6.png
    Greyscale

Corbalis teaches an analogous exercise device computing system comprising a resistance level to the motion of each of each of the left handle, the right handle, the left pedal and the right pedal is adjustable by a computer- controlled module. (Col. 4 Lines 4-9 “FIG. 2 illustrates a block diagram of an exemplary embodiment of a control system 200 usable by an exercise machine, such as the exercise machine 100 of FIG. 1A. As shown, the control system 200 comprises a processor 201 that communicates with an exercise assembly 202, a display 204 and a memory 206.”; Col. 3 Lines 64-67 “In certain embodiments, the display 104 also provides for user input, such as, for example, the selection of a particular workout routine, a resistance level, and other user-related data.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer controlled module of Potts to have the resistance controlling computer module of Corbalis to accurately control the resistance of the exercise device during use.

Regarding claim 13, Potts discloses a computer- controlled module. (I/O console 34; Figure 1).


    PNG
    media_image6.png
    492
    666
    media_image6.png
    Greyscale

Corbalis teaches an analogous exercise device computing system that comprises a controller (Control system 200; Figure 2) configured for permitting a user to perform one or more of: joining an online class, interacting with online users through a built-in camera, connecting wirelessly to music, and watching online videos through a built-in led display. (The processor of the controller allows for the changing of music wirelessly of a computerized system with an audio system; Col. 4 Lines 4-9 “FIG. 2 illustrates a block diagram of an exemplary embodiment of a control system 200 usable by an exercise machine, such as the exercise machine 100 of FIG. 1A. As shown, the control system 200 comprises a processor 201 that communicates with an exercise assembly 202, a display 204 and a memory 206. “; Col. 5 Lines 43-46 “The memory 206 may also access and/or interact with CD-ROM data, PDAs, cellular phones, laptops, portable computing systems, wired and/or wireless networks, combinations of the same or the like.”; Col. 8 Lines 33-36 “In further embodiments, the processor 201 can automatically control a fan device, background music or the like to enhance the user's workout experience.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Potts to have an audio system to control music during a workout of Corbalis to help pass time during an exercise routine. (Col. 2 Lines 65-67)

Regarding claim 20, Potts discloses a computer- controlled module. (I/O console 34; Figure 1).
Potts does not disclose the machine is further configured for adjusting a tempo of music being played on a speaker or audio outlet of the machine.
Corbalis teaches an analogous exercise device computing system that comprises a controller (Control system 200; Figure 2) that can control the music being played on the machine to adjust the tempo of the music of a speaker(The processor of the controller allows for the changing of music wirelessly of a computerized system to increase the tempo of the workout by changing the music to a higher or lower tempo song; Col. 4 Lines 4-9 “FIG. 2 illustrates a block diagram of an exemplary embodiment of a control system 200 usable by an exercise machine, such as the exercise machine 100 of FIG. 1A. As shown, the control system 200 comprises a processor 201 that communicates with an exercise assembly 202, a display 204 and a memory 206. “; Col. 5 Lines 43-46 “The memory 206 may also access and/or interact with CD-ROM data, PDAs, cellular phones, laptops, portable computing systems, wired and/or wireless networks, combinations of the same or the like.”; Col. 8 Lines 33-36 “In further embodiments, the processor 201 can automatically control a fan device, background music or the like to enhance the user's workout experience.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Potts to have an audio system to control music to play higher or lower tempo songs during a workout of Corbalis to help pass time during an exercise routine. (Col. 2 Lines 65-67)

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stearns (US Patent No. 10,179,260), Wang (US Patent No. 4,982,952), and Allen (US Patent No. 5,803,880).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784